         

EXHIBIT 10.33
MOVE, INC.
Amendment to the Employment Offer Letter
with Lorna Borenstein
     This Amendment to the Employment Offer Letter dated as of April 26, 2007,
(the “Agreement”) between Move, Inc. (the “Company”) and Lorna Borenstein
(“Executive”) is made this 19th day of December, 2008.
     The Company and Executive have determined that it is in their best
interests to amend the Agreement to include special provisions intended to
ensure compliance with Internal Revenue Code Section 409A relating to deferred
compensation.
     In consideration of the mutual covenants contained herein and the continued
employment of Executive by the Company, the parties hereby agree that all
reimbursements of expenses provided under the Agreement shall be made promptly
in accordance with the Move, Inc. Travel & Reimbursement Policy, provided,
however, that (i) any payments or reimbursements provided in any one calendar
year shall not affect the amount of payments or reimbursements provided in any
other calendar year; (ii) the reimbursement of an eligible expense shall be made
no later than December 31 of the year following the year in which the expense
was incurred; and (iii) such rights shall not be subject to liquidation or
exchange for another benefit.
     IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to
be executed on the day and year first above written.

         
 
  MOVE, INC.    
 
       
 
  By: /s/ W. Michael Long    
 
       
 
       
 
  EXECUTIVE    
 
       
 
  /s/ Lorna Borenstein
 
Lorna Borenstein    

 